EX 99.28(p)(3)_v1 1 PPM HOLDINGS, INC. PPM AMERICA, INC. PPM FINANCE, INC. CODE OF ETHICS AND CONDUCT As an investment adviser, PPM America, Inc. (“PPMA”) owes its clients, and the shareholders of any mutual fund for which it is adviser or sub-adviser, the highest duty of diligence and loyalty.Accordingly, one of the fundamental policies of PPMA is to avoid any material conflict of interest.In addition, PPMA seeks to conduct its business in accordance with the principles of openness, integrity, honesty and trust.Further, PPMA values ethical conduct in all of its practices and encourages its employees to live up not only to the letter of the law, but also to the ideals of the organization.Also, the Securities and Exchange Commission (the “SEC”) has adopted Rule 204A-1 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”),requiring investment advisers to adopt codes of ethics setting forth standards of conduct expected of their advisory personnel and addressing conflicts that arise from personal trading by advisory personnel.Accordingly, in addition to a variety of other policies and procedures (including applicable policies and procedures of PPMA’s ultimate parent company Prudential plc (“UK Parent”)) and in furtherance of these fundamental policies, this Code of Ethics and Conduct (“Code”) has been adopted by PPMA, by PPMA’s immediate parent company, PPM Holdings, Inc. and by PPMA’s affiliated company, PPM Finance, Inc.PPMA, PPM Holdings and PPM Finance are referred to collectively in the Code as “PPM.” PPM has adopted a separate Code of Ethics for Certain Employees of Jackson National Life Insurance Company (“Code for JNL Covered Persons”). This Code applies to each employee of PPM, including all executive officers and directors of PPMA, PPM Holdings or PPM Finance, to any temporary employee or independent contractor of PPM as determined by Compliance and to other persons deemed appropriate to be covered under this Code as determined by the Chief Compliance Officer including (a) certain employees of Jackson National Life Insurance Company who have (i) access to pre-trade or current PPM trading information, or portions of PPM’s Chicago office or computer systems containing such information, or (ii) director or officer responsibilities for PPM or certain related PPM entities, and (b) other individuals, including individuals otherwise unaffiliated with PPM who work in or adjacent to PPM’s Chicago office and have access to PPM trading information (each referred to collectively in the Code as an “Employee”).As noted further below, this Code applies to securities and accounts in which an Employee has a “beneficial interest” including, but not limited to, accounts of the Employee, members of their household, and any other account where the Employee either has a direct or indirect financial interest or exercises control or influence.See section II.A.2 and Appendix A for more detail.The Code does not apply to employees of Jackson National Life Insurance Company who are “Covered Persons” under the Code for JNL Covered Persons. PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 2 This Code contains references to the “Chief Compliance Officer.”References to the Chief Compliance Officer mean the Chief Compliance Officer of PPMA, or a person designated by the Chief Compliance Officer to assume responsibility for a particular function (for example, to monitor Personal Securities Transactions (as that term is defined in section II.A), or to consider requests for pre-clearance of transactions or during a period of time (for example, during an absence of the Chief Compliance Officer).“Compliance” as used herein refers to such person or persons designated by the Chief Compliance Officer from time to time. Throughout this Code, you will see references to the iTrade System (“iTrade”).iTrade is an electronic personal securities trading compliance system that is available on PPM’s intranet.PPM has adopted iTrade to perform automatically a variety of compliance functions required by the Code and SEC regulations.Each Employee subject to this Code who effects personal trades must be familiar with how iTrade works.If at any time iTrade is not functioning correctly, you may not effect a personal trade until the problem has been addressed, or you have contacted Compliance for further instructions.An Employee may use iTrade through a computer link-up outside of the office.If you are required to obtain pre-approval of a trade (as discussed below) and do not have access to iTrade outside the office, you must contact Compliance for instructions. Each Employee should consult with Compliance or with PPMA’s General Counsel regarding any question about the Code or other issues relating to PPM’s fiduciary obligations to its clients before taking any action. Please also remember that PPM has developed the Policy and Procedures Regarding Inside Information and Chinese Walls (“Inside Information Policy”), and has also adopted the Policy and Procedures for Certain JNL Covered Persons Regarding Inside Information and Chinese Walls.Please refer to the Inside Information Policy as appropriate. In addition, PPM has also adopted a number of other policies and procedures relating to potential conflicts of interest which are contained in the PPM Compliance Manual, available to all employees on the PPM Intranet.Compliance will circulate to applicable Employees updates to such policies and procedures when available for review and certification.Each Employee should review the policies and procedures contained in the PPM Compliance Manual carefully to fulfill their responsibilities thereunder. I.GENERAL FIDUCIARY STANDARDS A.Fair Dealing.Each Employee shall act in a manner consistent with the obligation of PPM and each person covered by the Code to deal fairly with all clients when taking investment action.Any investment idea developed by an Employee in the course of the Employee’s work for PPM shall be made available for use by PPM’s clients prior to any personal trading or investment by any Employee based on those ideas, including trading or investment by an Employee directly or indirectly. B.Personal Securities Transactions.No Employee may purchase or sell any security in which the Employee has, or by reason of such transaction acquires, a direct or indirect Beneficial Interest (as defined in Section II.A.2), except in accordance with this Code.See PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 3 Section II.A. for a list of the specific transactions covered by this Code and Appendix Afor examples of situations in which an Employee will be deemed to have a Beneficial Interest in a security for purposes of the Code.Specific prohibitions and reporting requirements are contained in Sections III and IV of the Code. C.Gifts, Favors and Gratuities; Political Contributions.An Employee may not give or accept any gift, favor, gratuity or invitation to or from any broker, client, approved company (i.e., a company whose securities are held by a PPM client), supplier, or other person or organization with whom PPM has a business relationship, that creates a conflict between the Employee’s personal financial interest and the interests of PPM’s clients.PPM seeks to avoid any conflict of interest through the giving or receipt of gift items from, or entertainment by, companies with which the firm does business.Additionally, PPM’s UK Parent and certain affiliates for which PPM manages investments have compliance obligations applicable to PPM to record gifts from outside organizations.Accordingly, in furtherance of these fundamental policies, PPM has adopted a Gift and Business Entertainment Policy as well as guidelines and procedures (the “Procedures”) for the implementation of such policy.In summary, no Employee may (a) accept “Business Related Gifts” (as defined in the Procedures) of more than $100 in aggregate value in a year from any “Business Partner” (as defined in the Procedures) or (b) give Business Related Gifts of more than a $100 aggregate value in a year to any Business Partner.In addition, all Business Related Gifts given, received or rejected must be reported in accordance with the Procedures.Further, charitable gifts made by either PPM or an Employee at the request or solicitation of a Business Partner may be deemed to be Business Related Gifts as contemplated by the Procedures.“Business Entertainment”(as defined in the Procedures) is considered to be a customary business practice and is acceptable under the Policy provided it is reasonable under the circumstances and meets the criteria set forth in the Procedures.Generally, Business Entertainment must have a business purpose, the Business Partner must be present at the event, and the entertainment must be reasonable and appropriate and not so lavish, extravagant, unique or frequent as to raise a question of propriety.Business Entertainment with a market value exceeding $300 must be reported.Additional prohibitions, restrictions or policies relating to the receipt of gifts or business entertainment may be established from time to time at the request of a client or an affiliate of PPM.Please refer to the PPM America, Inc. Gift and Business Entertainment Policy and the related Procedures for additional information. In addition, PPM has adopted a Policy Relating to Certain Political Contributions (the “Political Contributions Policy”), which is applicable to certain Employees as identified by the Chief Compliance Officer or their designee.In summary and as further defined in the Political Contributions Policy, PPM is prohibited from providing investment advisory services for compensation to a “Government Entity” within two years after a “Contribution” to an “Official” of the Government Entity is made by PPM or any “Covered Associate” of PPM (including a person who becomes a Covered Associate within two years after the Contribution is made).Please refer to the Political Contributions Policy for additional information. D.Confidentiality.Employees may gain access to confidential information including, but not limited to information concerning (i) client portfolios or activities, (ii)the business, operations, plans, finances, employees, and assets of PPM or (iii) other information that is not generally known outside of PPM and/or its affiliates and other related entities (“Confidential Information”). Confidential Information, regardless of whether such PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 4 information is marked “confidential” and in whatever format it may be embodied, shall be kept confidential and not disclosed, used, copied or removed from PPM premises, except as necessary to perform the duties of the job or as specifically directed by PPMA’s President, Chief Operating Officer or General Counsel. This obligation to maintain the confidentiality of clients’ and PPM’s Confidential Information applies both during and after employment with PPM. Except as otherwise agreed in writing, Employees must return all copies of Confidential Information to PPM if the employee leaves the employ of PPM. Any Employee who improperly uses or discloses any Confidential Information may be subject to disciplinary and/or legal action. The paragraph above does not apply to (i) information that is publicly available or becomes publicly available, provided that such public availability does not result from an Employee’s misappropriation of such information or an Employee obtaining such information by improper means or from acts or omissions of another person that he or sheknows, or should have reason to know, misappropriated such information or utilized improper means to acquire it or acquired it under circumstances giving rise to a duty to maintain its secrecy or limit its use or (ii) information that is required by applicable law to be disclosed, but then, only to the extent disclosure is required and after giving each of PPMA’s General Counsel and Chief Operating Officer timely notice of such obligation. E.Service as a Director.No Employee shall serve on the board of directors (or equivalent) of any for-profit company or charitable organization, except in accordance with the Compliance Procedures for Employees to Serve on the Board of Directors, a copy of which is attached as Appendix D.Further, board service increases the likelihood of becoming aware of material, non-public information, particularly in the case of any company with a class of publicly held securities.Board service may also expose PPM and/or the individual to potential liability.Please also refer to PPM’s Inside Information Policy. F.Exemptions from the Code’s Provisions.The purpose of the Code is to prevent the damage that might result from a conflict between the interests of an Employee and PPM’s clients, not to impose undue financial burdens on persons subject to the Code.For that reason, Compliance has the authority to grant an exemption from any provision of this Code (except the provisions requiring (i) reporting of Personal Securities Transactions and (ii) pre-approval of acquisitions of securities in private placements) if, in the judgment of Compliance, (a) compliance with the provision of the Code would result in financial hardship to the Employee or (b) the proposed conduct involves no material opportunity for abuse and, in each case, the requested exemption would not result in any breach by PPM of its duties to its clients.Exemption of a proposed transaction from the Code is expected to be granted rarely.Requests for an exemption from the Code must be submitted in writing using the form attached as Appendix E. II.TRANSACTIONS COVERED BY THE CODE AND EXEMPT TRANSACTIONS This Code regulates Personal Securities Transactions as a part of the effort by PPM to detect and prevent conduct that might create an actual or potential conflict of interest with a PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 5 client.The Code flatly prohibits certain transactions and establishes reporting requirements for all Personal Securities Transactions, except those listed in Sections II.B. A.Personal Securities Transactions.A “Personal Securities Transaction” is a transaction in a security by or for the benefit of an Employee who is subject to the Code, including the acquisition or disposition of a security by gift or the acquisition of securities through an automatic dividend reinvestment plan. 1. “Security.”Securityis defined very broadly for purposes of the Code.It means any note, stock, bond, debenture, investment contract or limited partnership interest and includes any right to acquire any security (i.e., options, warrants, and futures contracts) and investments in investment funds, hedge funds and investment clubs. 2. “Beneficial Interest.”An employee has a Beneficial Interest in a security in which he or she has a direct or indirect opportunity to profit or share in any profit derived from the transaction in the security and includes transactions in: ● the personal account of an Employee, ● the account of any relative of the Employee living in the Employee’s home, ● any other account in which the Employee has a direct or indirect financial or “beneficial” ownership interest, and ● in any account (other than an account for a PPMA client) controlled by or under the influence of the Employee. As required by the SEC, Beneficial Interest is defined broadly1; see Appendix A to the Code for specific examples of ownership arrangements where an Employee will be deemed to have a Beneficial Interest in a security.Having a Beneficial Interest in a security for purposes of the Code is not necessarily the same thing as ownership for other purposes (including, for example, tax purposes). Any report required by the Code may contain a statement that the report will not be construed as an admission that the person making the report has any direct or indirect beneficial ownership in the security listed on the report. If you have any question about whether a transaction is covered by the Code, contact Compliance before taking any action. 1 Rule 204A-1 under the Advisers Act defines “beneficial interest” for purposes of investment advisers’ codes of ethics as follows: “Beneficial ownership is interpreted in the same manner as it would be under § 240.16a-1(a)(2) of this chapter in determining whether a person has beneficial ownership of a security for purposes of section 16 of the Securities Exchange Act of 1934 (15 U.S.C. 78p) and the rules and regulations thereunder. PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 6 B.Exempt Transactions.The following transactions are “Exempt Transactions” for purposes of this Code; therefore, the pre-approval, blackout and reporting provisions of the Code do not apply: 1. purchases or sales of securities effected in any account over which an Employee has no direct or indirect influence or control (e.g., transactions effected for an Employee by a trustee of a blind trust) or in any account of the Employee which is managed on a discretionary basis by a person other than the Employee, over which the Employee does not exercise influence or control, and for which the Employee is neither consulted nor advised of purchase or sale transactions before trades are executed; 2. purchases of securities by exercising rights that were issued by an issuer pro rata to all holders of a class of securities, but only if the Employee acquired the rights directly from the issuer (and not by purchase from someone other than the issuer), and sales of such rights so acquired; 3. securities transactions involving shares of registered open-end mutual funds, except for the following, which are subject to the reporting provisions of the Code: ● Securities issued by exchange-traded funds (“ETFs”) organized as open-end mutual funds; and ● Those funds, if any, for which PPMA or any control affiliate2 serves as investment adviser or principal underwriter) (“Reportable Funds”).For purposes of this section, transactions in open-end mutual funds advised or underwritten by PPM or any affiliate, including Jackson National Asset Management, M&G Investment Management Ltd., or Curian Capital LLC are Reportable Funds and are not deemed to be Exempt Transactions; Ø For purposes of clarity, while you do not need to seek pre-approval from Compliance for trades in Reportable Funds (Jackson, M&G or Curian mutual funds), those trades must be reported to Compliance.As a practical matter, if these funds are held in the Company’s 401(K) Plan (or represented by interests in the Company’s Management Deferred Income Plan), Compliance will receive reporting in response to this requirement directly from the Administrator of the Plan(s).Other accounts holding these funds, if any, should be included 1 Rule 204A-1(e)(9)(ii) includes, in the definition of a Reportable Fund, “any fund whose investment adviser or principal underwriter controls you, is controlled by you, or is under common control with you.” Accordingly, while the Rule treats mutual fund transactions generally as exempt from the requirements of a code of ethics, mutual funds of affiliates of an adviser may not be exempted for the adviser’s code.Accordingly, while the Rule does not require trades in affiliated mutual funds such as those advised or underwritten byJackson, M&G or Curian to be subject to pre-approval, the Rule requires PPMA to maintain records of transactions and holdings. PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 7 on an Employee’s annual reporting(see Section III.C.1.a below).Please contact Compliance with any questions regarding these matters. Ø Note:Except as set forth in Section II.B.5 below, transactions in shares of closed-end investment companies (including for example, common shares of closed-end funds listed for trading on a stock exchange) and UIT s are not exempt transactions and are subject to the pre-approval, blackout and reporting provisions of the Code. 4. securities transactions involving direct obligations of the government of the United States (i.e., Cash Management Bills, Treasury Bills, Treasury Notes, Treasury Bonds and STRIPS); 5. securities transactions involving bankers’ acceptances; bank certificates of deposit; commercial paper; high quality short-term debt securities, including repurchase agreements, auction rate or remarketed preferred shares of closed-end exchange traded funds; 6. securities transactions involving shares issued by money market funds; 7. securities transactions involving units issued by unit investment trusts that are invested exclusively in one or more open-end funds, none of which are Reportable Funds; and In addition to the foregoing, the acquisition of securities through an issuer’s dividend reinvestment plan (“DRP”) are exempt from the pre-approval and blackout window provisions of the Code; provided however, (i) purchases of securities acquired through a DRP must be reported and (ii) sales of securities acquired in a DRP must be pre-approved and are subject to the blackout and reporting requirements. III.PERSONAL INVESTMENT RULES A. Prohibited Transactions.The following transactions are prohibited: 1. Front-Running.No Employee shall engage in “front-running” an order or recommendation.Front-running consists of executing a Personal Securities Transaction in the same or an underlying Security, based on the knowledge of a forthcoming transaction or recommendation for purchase or sale by PPM for an account of a client. 2. Securities on Restricted Lists; Inside Information Policy.No Employee may purchase or sell any security to the extent prohibited by the Inside Information Policy, including: a. any security on the Firm Wide Restricted List; PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 8 b. for Employees designated in the Inside Information Policy as members of the Private Investment and Access Groups, any security on the Private Restricted List and Credit Analysis Restricted List; c. for Employees designated in the Inside Information Policy as members of the Debt Restructuring and Debt Restructuring Information Access Groups, any security on the Debt Restructuring Restricted List; d. for Employees designated in the Inside Information Policy as members of the Credit Analysis Group, any security on the Credit Analysis Restricted List; and e. any Employee designated pursuant to the Inside Information Policy as subject to any other restricted list, including temporary restricted lists, which may be created from time to time by Compliance. See the Inside Information Policy for more information and definitions. PPMA also maintains a JNL Covered Persons Private Restricted List and a JNL Covered Persons Debt Restructuring Restricted List, each of which restrict the trading of JNL Covered Persons. 3. Blackout Period for Client Transactions.No Employee may purchase or sell any security which: (a) is being purchased or sold on behalf of a client (i.e., an order has been entered but not executed for a client), (b) has been purchased or sold by a client during any of the prior seven calendar days, or (c) is being planned for purchase or sale on any client’s behalf during any of the next seven days.Notwithstanding the prohibition in the preceding paragraph, no blackout period will apply to Exempt Transactions, as defined in Section II.B. of the Code, or to any transaction in a security which is being purchased or sold, has been purchased or sold, or is being planned for purchase or sale, on behalf of a PPMA client exclusively by a foreign affiliate of or subadviser to PPMA.Additionally, purchases or sales of securities executed during the blackout period that would otherwise be prohibited by the Code, will not be deemed as a violation of the Code if Compliance subsequently determines that at the time of the transaction the Employee had no knowledge of (c) above. ● De Minimis Trades.Pre-approval requests for personal trades not exceeding 500 shares or $10,000 in large-capitalization securities (securities with over $10 billion in market capitalization) that would normally be restricted may be approved by Compliance. 4. Pre-Approval of Personal Securities Transactions.Except as noted below, no Employee may initiate, recommend, or in any other way participate in a Personal Securities Transaction in securitiesunless that transaction has been pre-approved as described in III.B. below (except that pre-approval is not required for Exempt Transactions or Reportable Funds, as defined in Section II.B. above). PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 9 Notwithstanding the foregoing, Compliance may designate, from time to time, certain employees of JNL who work in PPM’s Chicago office who shall be exempt from the pre-approval requirements of this Code.However, Personal Securities Transactions for such Employees will be subject to review by Compliance in connection with regular required reporting of all securities trades. 5. Initial Public Offerings.No Employee may purchase any equity security or any security convertible into an equity security in an initial public offering (“IPO”) of that security.For purposes of the Code, IPO means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of sections 13 or 15(d) of the Securities Exchange Act of 1934. 6. Private Placements.No Employee may purchase any security in a private placement without the prior written approval of the Chief Compliance Officer. 7. Short Sales.No Employee may sell short any security of an issuer held in any PPMA client account. 8. Dealing with Clients. No Employee may sell or purchase any security to or from a client portfolio for that Employee’s account, for any account in which the Employee has or would have a Beneficial Interest, or for any account directly or indirectly controlled by or under the influence of the Employee. 9. Exceptions. Exceptions to the personal investment rules may be considered on a case-by-case basis by Compliance and will only be granted if the proposed conduct involves negligible opportunity for abuse.Exception requests must be made in writing to the Chief Compliance Officer on the form attached as Appendix E. B. Procedures for Pre-Approval of Personal Securities Transactions. 1. Transactions for which Pre-Approval is Required.Except for Exempt Transactions (as defined in Section II.B. above), each Employee (except those JNL employees designated by the Chief Compliance Officer pursuant to Section III.A.4 above) must input each proposed personal securities trade into iTrade, populate each field required by that system and receive its authorization to initiate, recommend, or in any other way participate in a Personal Securities Transaction of any kind (including purchases, sales, exercises and exchanges).In responding to each iTrade question, an Employee must respond fully, and must accurately disclose any relationship between the security proposed to be purchased and any security held or planned to be acquired by any PPM client (for example, the security proposed to be purchased has been made available because of purchases of the same or related securities by PPM clients).If iTrade does not accept the CUSIP or other identifying marker for the security (e.g., transactions in a limited partnership), the Employee must seek written pre-approval from PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 10 Compliance to execute that trade.In addition, if iTrade does not process your pre-approval request, you must contact Compliance for instructions before executing your personal trade. 2. Securities Exempt from the Pre-Approval Requirements. a. “Exempt Transactions” and “Reportable Funds” as set forth in Section II above; b. listed index options and index futures; c. ETFs including, but not limited to, shares of SPDRs, WEBs, DIAMONDs or QQQs, depositary receipts of HOLDRs, and securities issued by similar index- or sector-based entities; d. participation in and acquisition of securities through an issuer’s automatic investment, dividend reinvestment or other direct purchase plan (“DPP”), although changes in participation levels and sales of securities acquired in a DPP must be pre-approved; e. any acquisition or disposition of securities that is non-volitional on the part of the Employee, including: ■ purchases or sales upon the exercise of puts or calls written by such person where the purchase or sale is effected based on the terms of the option and without action by the covered person (but not the writing of the option, which must be pre-approved); and ■ acquisitions or dispositions of securities through stock splits, reverse stock splits, mergers, consolidations, spin-offs or other similar corporate reorganizations or distributions generally applicable to all holders of the same class of securities; f. sales as a result of an odd-lot tender offer (all other sales in connection with a tender offer must be pre-approved); and g. purchases or sales of municipal securities. 3. Approval of a Personal Trading Request.iTrade generally will approve a Personal Securities Transaction if: a. the transaction is not prohibited by the Code; b. the transaction does not violate PPM’s Inside Information Policy; and c. the transaction does not violate any other rules established in iTrade by Compliance from time to time. PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 11 4. Executing a Pre-Approved Transaction.iTrade pre-approval of a securities transaction is effective for the same business day on which the approval is granted.3If an Employee becomes aware of a significant change in the circumstances on which iTrade approval was based before the transaction is executed, the Employee shall be required to seek re-approval through iTrade. 5. Effect of Pre-Approval.The approval of any Personal Securities Transaction does not relieve an Employee of that Employee’s responsibilities under the federal securities laws, including those relating to insider trading, or PPM’s policies, including this Code. C. Reports of Personal Investments and Transactions. 1. Initial and Annual Account and Holdings Report.Upon entering employment with PPM and annually thereafter, every Employee must submit to Compliance the information contained in the Personal Securities Accounts and Holdings Report (“Personal Securities Report”) (a copy of which is attached as Appendix B) either in hard copy or, to the extent permitted by Compliance, through the electronic certification process contained in iTrade with respect to every security and securities account in which the Employee has or expects to have a Beneficial Interest and every account (other than an account for a PPM client) for which he or she exercises influence or control over investment decisions. a. Securities Accounts.As to securities accounts, the Personal Securities Report requires the Employee to identify the brokerage firm or other entity at which each such account is maintained, the title of the account, the account number, and the name and address of the brokerage firm or other entity. When an Employee opens a new securities account, closes an existing account, or no longer has influence or control over an account, the Employee shall promptly notify Compliance of such change via the ‘Brokerage Accounts’ menu in iTrade. b. Securities Holdings.As to securities holdings, the Personal Securities Report requires disclosure of the name of the security, the type of security, the number of shares or principal amount (for debt securities), the nature of the Employee’s interest in the security, and the brokerage firm where it is held.An Employee need not enter into the Personal Securities Report the types of securities purchased or sold in a transaction listed as an Exempt Transaction in Section II.B.Securities holdings may be reported through account statements provided to Compliance pursuant to Section III.C.3 below. 3 Accordingly, approval for limit orders must be renewed every business dayuntil the order is filled or withdrawn. PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 12 c. Timing of Reports. i. Initial Report.The initial Personal Securities Report must be provided to Compliance within 10 business days after an Employee’s commencement of employment with PPM, reporting the Employee’s securities accounts and holdings as of the date of employment. ii. Annual Report.An annual Personal Securities Report shall be provided to Compliance reporting each Employee’s securities accounts and holdings as of December 31 of the prior year.The annual Personal Securities Report must be submitted no later than February 14th of the current year (45 days after December 31).Each Employee is required to check his or her annual Personal Securities Account Report provided by Compliance and, to the extent that securities accounts that are required to be disclosed in such report are not reflected or the report is otherwise inaccurate, the Employee must report such securities accounts or corrections (i) on a hard copy of Personal Securities Report attached hereto as Appendix Bor (ii) to the extent permitted by Compliance, via iTrade.In addition, to the extent that account statements containing applicable securities information have not been received by Compliance, the Employee shall provide copies of such statements or report such securities holdings on the Personal Securities Report or as otherwise permitted in writing by Compliance. 2. Confirmations and Statements.Each Employee is responsible for arranging to have confirmations and account statements for each account listed by the Employee in the Employee’s Personal Securities Report sent by the broker or other entity holding the account to Compliance. 3. Transaction Reporting.Each Employee shall report all completed Personal Securities Transactions to Compliance within 30 days following the end of the quarter in which the transaction was completed.In most cases, an Employee’s reporting obligations will be satisfied by the confirmations and statements the Employee causes to be delivered to Compliance.However, any transaction or any new account which, for any reason, is not included in the confirmations and account statements being provided to Compliance shall be reported by the Employee. Quarterly transaction reports, if required, shall include the following information for each transaction: ● the date of the transaction; PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 13 ● title, the exchange ticker symbol or CUSIP number (as applicable), interest rate and maturity date (if applicable), number of shares and the principal amount of each security involved; ● the nature of the transaction (i.e., purchase, sale, gift, or other type of acquisition or disposition); ● the price at which the transaction was effected; ● the name of the broker, dealer or bank with or through which the transaction was effected; and ● the date the report is submitted. In addition, when an Employee opens a new securities account, closes an existing account, or no longer has influence or control over an account, the Employee’s quarterly report shall disclose such change and shall include: ● the name of the broker, dealer or bank with whom the account was established or terminated; and ● the date the account was established or terminated. 4. Reports of Compliance Officers and General Counsel.Reports relating to the Personal Securities Transactions of each Compliance Officer other than the Chief Compliance Officer or General Counsel shall be delivered to the Chief Compliance Officer, the General Counsel or to a designated Compliance Officer other than such Compliance Officer.Reports relating to the Personal Securities Transactions of the General Counsel of PPMA shall be delivered to the Chief Compliance Officer, if the General Counsel is not then the Chief Compliance Officer, or to a designated Compliance Officer.Reports relating to the Personal Securities Transactions of the Chief Compliance Officer shall be delivered to a designated Compliance Officer. 5. Reports may be in any form.Reports filed by an Employee pursuant to this Code may be in any form that includes all of the information required (including copies of confirmations and account statements). An Employee will be deemed to have satisfied the reporting requirement and is not required to file a quarterly report of any transaction executed through brokerage or other accounts for those accounts that: (i) have been previously identified to Compliance, and (ii) for which duplicate confirmations or account statements showing all transactions are delivered to Compliance. D. Reports of Violations of the Code. 1. Responsibility to Report Violations and Suspected Violations of the Code.In accordance with the Code and other policies and procedures established by PPM PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 14 and its UK Parent including, but not limited to,the UK Parent Code of Business Conduct and other policies and procedures contained in the UK Parent Group Governance Manual, each Employee is responsible for prompt reporting of any evidence of an actual or, to the extent reasonably believed by such Employee, suspected material violations of the Code or of applicable law promptly upon discovery to his or her supervisor, and to Compliance and, as appropriate pursuant to the UK Parent Fraud Policy and Anti-Bribery Policy, the Confidential Reporting Line. 2. Types of Reporting. Violations which may be subject to reporting include, but are not limited to the following: ● Material violations of the provisions of the Code; ● Material violations of any policy or procedure adopted by or applicable to PPM; ● Material noncompliance with applicable laws, rules and regulations; ● Fraud or illegal acts involving any aspect of PPM’s business; ● Material misstatements in regulatory filings, internal books and records, client records or reports; and ● Material deviations from required controls established in procedures that safeguard clients and PPM. IV.ADMINISTRATION OF THE CODE A. Communications. 1. Initial Communication and Certification.Upon commencement of employment, each Employee is provided with a copy of the Code.At that time, each Employee also is scheduled to discuss the Code with Compliance.Each Employee is required to acknowledge his or her understanding of the Code’s prohibitions and requirements by submitting an acknowledgment of receipt and understanding of the Code to the Compliance Department. 2. Annual and Periodic Certification. Each year PPM will recirculate or otherwise republish the Code to its Employees and each Employee is required to provide written affirmation that they have read and understand the Code and that the Employee will comply with the Code.In addition, PPM will circulate any amendments to the Code and each Employee is required to provide similar affirmation.Affirmations shall be made (i) on the Compliance Certificate in form attached as Appendix C hereto or (ii) to the extent permitted by Compliance, via PPMA’s email system or iTrade. PPM/code/final procedures /v 1.12 Last Reviewed:3/01/2012 15 3. Questions.Persons subject to the Code are encouraged to direct any questions that may arise concerning the Code and its prohibitions to Compliance or to PPMA’s General Counsel. B.
